Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

METHOD FOR PRODUCING SULFIDE SOLID-STATE BATTERY AND SULFIDE SOLID-STATE BATTERY

Examiner: Adam Arciero	S.N. 16/198,175	Art Unit: 1727         March 8, 2021

DETAILED ACTION
Applicant’s response filed December 03, 2020 has been received.  Claims 1-13 are currently pending.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) on claims 1-13 for being indefinite are withdrawn because Applicant’s arguments are persuasive.

Response to Arguments
Applicant’s arguments, see Remarks, filed December 03, 2020, with respect to the rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Kawakami et al., Hoshiba et al. and Abdelsalam et al. (US 2015/0280221 A1), do not specifically disclose, teach, or fairly suggest the claimed method for producing a sulfide solid-state battery wherein an anode mixture (a) is layered over a surface of a current collector to form an anode mixture layer A1 which contains polyamic acid and a silicon-based active material but not containing a sulfide solid electrolyte; heating the anode mixture layer to imidize the polyamic acid and to form an anode mixture layer A2 that contains a polyimide having a void present; layering a sulfide solid electrolyte over a surface of anode mixture layer A2 on an opposite side of the anode current collector; and pressing the anode mixture layer A2, over which the sulfide solid electrolyte is layered in order to insert the sulfide solid electrolyte into the void of the anode mixture layer A2, to form an anode mixture layer A3 containing the sulfide solid electrolyte; and layering an anode mixture (b) over a surface of the anode mixture layer A3 to form an anode mixture layer B containing a carbonaceous active material and binder (claim 1); or the claimed sulfide solid-state battery comprising an anode that comprises: a current collector; an anode mixture layer A provided over a surface of said current collector; an anode mixture layer B provided over a surface of anode mixture layer A on an opposite side of the current collector, wherein anode mixture layer A comprises a silicon-based active material, a polyimide, and a sulfide solid electrolyte, the anode mixture layer B comprises a carbonaceous active material and a binder, and wherein the anode mixture layer A is no more than 3 201, an anode mixture layer A 203a formed on said current collector and an anode mixture layer B 203b provided on said anode mixture layer A, wherein the anode mixture layers each comprise an active material such as silicon and/or carbon and a polyimide binder, and wherein anode mixture layer A has a thickness of 20-40 microns (Fig. 2a paragraphs [0050-[0066], [0157], [0227]).  However, Abdelsalam et al. is silent to the claimed battery as a whole as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ADAM A ARCIERO/Examiner, Art Unit 1727